

Exhibit 10.1


2009 Executive Officer Bonus Plan



Objective:
 
 
-
Align the interests of employees and shareholders in the future growth and
success of ArthroCare Corporation (the “Company”) by rewarding employee
performance.

 
Bonus Pool:
 
 
-
Up to 100% of the Total Bonus Potential of all Eligible Participants during the
period of January 1, 2009 through December 31, 2009 (the “Bonus Period”).  The
Total Bonus Potential for an Eligible Participant (other than the Company’s CEO)
with a base salary of $200,000 shall be $120,000.  The Total Bonus Potential of
an Eligible Participant, other than the Chief Executive Officer, may be
increased or decreased at the sole discretion of the Chief Executive Officer of
the Company.  The Total Bonus Potential of the Chief Executive Officer may be
increased or decreased at the sole discretion of the Company’s Board of
Directors.

 
Eligible Participants:
 
 
-
All executive officers of the Company from the period of January 1, 2009 through
the payment date of a bonus (the “Bonus Payment Date”) who began employment with
the Company on or before December 31, 2009, other than those employees who are
ineligible due to performance issues, as approved by the Compensation Committee
of the Company’s Board of Directors.  Executive officers must be employed on the
bonus payment date to be eligible for any payment.  Pro rata eligibility for
executive officers who start after January 1, 2009 and remain employed by the
Company through the Bonus Payment Date.  Executive officers who go on leave of
absence will have their bonus prorated for time worked through the Bonus Payment
Date.

 
Bonus Potential:
 
 
-
60% of base salary for fiscal year end December 31, 2009 for Vice Presidents who
are executive officers of the Company.

 
 
-
75% of base salary for fiscal year end December 31, 2009 for the Chief Executive
Officer.

 

 
 

--------------------------------------------------------------------------------

 

Bonus Factors:
 
 
-
In the event the Company achieves at least 85% (the “Minimum Achievement Level”)
of the Net Product Revenue Goal and the Cash Management Goal, a bonus will be
earned by each Eligible Participant.  The Net Product Revenue Goal shall be as
set forth in the Company’s sales forecast for the full year of 2009 and the Cash
Management Goal will be as approved by the Board of Directors for the period of
January 1, 2009 through December 31, 2009.

 
 
-
The Net Product Revenue Goal and the Cash Management Goal shall be ascribed a
percentage weight totaling 100% in the aggregate, as follows:

 
 
Net Product Revenue Goal – 60% weight

 
 
Cash Management Goal – 40% weight

 
 
-
The Minimum Achievement Level is determined by adding the weighted average of
the full year Net Product Revenue Goal (i.e., Net Product Revenue Goal Achieved
(as defined below) multiplied by 60%), plus the weighted average of the Cash
Management Goal (same formula).  If the sum of these percentages is equal to or
greater than 85%, a bonus is payable.

 
 
-
If the Bonus Achievement Level is between 85% and 100%, then Eligible
Participants are eligible for a prorated bonus equal to a 1 to 3 ratio of the
bonus achieved.  For example, if the Bonus Achievement Level is 85%, then
Eligible Participants are eligible for 55% of their Total Bonus Potential.

 
Bonus Multiplier:
 
 
-
If the Bonus Achievement Level is in excess of 100%, then Eligible Participants
are eligible for 100% of their Total Bonus Potential, plus a percentage of their
Total Bonus Potential equal to three times the portion in excess of 100%.  For
example, if the Bonus Achievement Level is 110%, then Eligible Participants are
eligible for 100% of their Total Target Bonus Potential, plus 30% of the Total
Target Bonus Potential.  The Bonus Achievement Level maximum is 115% and the
maximum Total Bonus Potential is 145%.

 
Defined Terms:
 
 
Net Product Revenue shall mean the amount of ArthroCare total net product
revenue from the period of January 1, 2009 through December 31, 2009.

 
 
Cash Management shall mean the management of cash as defined by the Board of
Directors for the period January 1, 2009 through December 31, 2009.

 
 
Net Product Revenue Goal Achieved shall mean the percentage determined by
dividing the full year net product revenue by the Net Product Revenue Goal.

 
 
 

--------------------------------------------------------------------------------

 

 
Cash Management Goal Achieved shall mean the management of cash achieved as
defined by the Board of Directors for the period January 1, 2009 through
December 31, 2009.

 
 
Bonus Achievement Level shall mean the actual level of bonus achieved.

 
Any bonuses payable under this 2009 Bonus Plan are subject to the approval of
the Company’s Board of Directors.  The Company has the right to make changes in
plan participation, the bonus pool or any other aspect of this plan at any time
and without prior notice.
 
The Company must have filed all financial statements required by the Securities
and Exchange Commission and be considered a current filer for any bonuses to be
payable under this Plan.
 
 
 

--------------------------------------------------------------------------------

 